Judgment *910unanimously reversed on the law without costs and determination reinstated. Memorandum: The order of Special Term must be reversed and the determination of the State Liquor Authority reinstated. The administrative delay in rendering its decision did not oust the State Liquor Authority of jurisdiction because the time frames found in Alcoholic Beverage Control Law § 120 are not mandatory but merely directory (see, Matter of Brenner v Bruckman, 253 App Div 607, appeal dismissed 278 NY 503; see also, Matter of Cortlandt Nursing Home v Axelrod, 66 NY2d 169, 182; Matter of Geary v Commissioner of Motor Vehicles of State of N Y, 59 NY2d 950, affg 92 AD2d 38; Matter of Sarkisian Bros, v State Div. of Human Rights, 48 NY2d 816). Moreover, petitioner failed to demonstrate that he sustained substantial prejudice because of the delay.
In our view the penalty imposed was not " 'so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). (Appeal from judgment of Supreme Court, Allegany County, Sprague, J. — art 78.) Present — Dillon, P. J., Boomer, Green, Lawton and Davis, JJ.